Title: From George Washington to Benjamin Lincoln, 4 June 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Dear Sir
                     4 June 1782
                     
                  
                  General Hazen in the same Letter which acquaints me of the
                     Designation of Capt. Asgill of the Guards for the purpose of Retaliation, also
                     informs that there are two persons in our power at York & Winchester,
                     who come under my first Description—I have therefore immediately given him the
                     inclosed Orders, which you will see, & which I beg you will cause to be
                     conveyed to him. If Lieut. Turner or any other Officer in Consequence of these
                     Orders should be sent on to Phila. you will be pleased to direct that he be conveyed
                     under proper Escort to the Jersey Line, which is the place destined for the
                     Execution.
                  
               